Exhibit 10.23

ALLIANCE IMAGING, INC.

FORM OF STOCK BONUS AWARD AGREEMENT

[DOLLAR DENOMINATED]

This Stock Bonus Award Agreement (this “Agreement”) is made as of June 1, 2006
(the “Grant Date”), by and between Alliance Imaging, Inc., a Delaware
corporation (the “Company”), and [            ] (“Employee”).  Capitalized terms
not defined herein shall have the meanings assigned to such terms in the
Company’s 1999 Equity Plan, as amended and restated (the “Plan”).

1.             Issuance of Stock.

(a)        Pursuant to the Plan and subject to the terms and conditions of this
Agreement, on the Issuance Date (as defined below), the Company shall issue to
Employee, for good and valuable consideration which the Company has determined
to exceed the par value of the Company’s Common Stock, the number of whole
shares of the Company’s common stock (the “Shares”) (rounded down) equal to (i)
$500,000 divided by (ii) the Fair Market Value of the Shares on December 31,
2008 (the “Issuance Date”).

(b)       The issuance of the Shares under this Agreement shall occur at the
principal office of the Company on the Issuance Date.  Provided that Employee
remains continuously employed by the Company through the Issuance Date, the
Company shall deliver to Employee a certificate representing 100% of the Shares
to be issued to Employee (which shall be issued in Employee’s name) on, or as
soon as practicable following, the Issuance Date.

(c)        The stock certificate representing the Shares issued under this
Agreement on the Issuance Date shall be unrestricted and freely transferable.

2.             LIMITATIONS TO ISSUANCE.

(a)        In the event that Employee’s employment with the Company is
terminated for Cause (as defined below in Section 2(e)) or is terminated by the
Employee (other than as a result of death or Disability (as defined below in
Section 2(e))), the right to receive the Shares under this Agreement shall
thereupon be forfeited immediately and without any further action by the
Company.

(b)       In the event that Employee’s employment with the Company is terminated
as a result of Employee’s death or Disability or by the Company other than for
Cause (as defined in Section 2(a)), Employee shall receive a pro-rata portion of
the Shares (rounded down) equal to the product of (i) (1) $500,000 divided by
(2) the Fair Market Value of the Shares on the date of termination and (ii) a
fraction, the numerator of which is the number of whole months that have elapsed
from the Grant Date, and the denominator of which is 36.  The right to receive
any remaining Shares shall be forfeited immediately and without any further
action by the Company.


--------------------------------------------------------------------------------


(c)        In the event of the consummation of an event as described in Section
12 of the Plan (a “Change in Control”), Employee shall receive a pro-rata
portion of the Shares (rounded down) equal to the product of (i) (1) $500,000
divided by (2) the Fair Market Value of the Shares on the date immediately
preceding the Change in Control and (ii) a fraction, the numerator of which is
the number of whole months that have elapsed from the Grant Date through the
date immediately preceding the date of the Change in Control, and the
denominator of which is 36.  The right to receive any remaining Shares shall be
forfeited immediately and without any further action by the Company.


(D)       THE RIGHTS TO RECEIVE SHARES OR ANY INTEREST OR RIGHT THEREIN OR PART
THEREOF UNDER THIS AGREEMENT SHALL NOT BE LIABLE FOR THE DEBTS, CONTRACTS OR
ENGAGEMENTS OF EMPLOYEE OR HIS SUCCESSORS IN INTEREST NOR SHALL SUCH RIGHTS BE
SUBJECT TO DISPOSITION BY TRANSFER, ALIENATION, ANTICIPATION, PLEDGE,
ENCUMBRANCE, ASSIGNMENT OR ANY OTHER MEANS WHETHER SUCH DISPOSITION BE VOLUNTARY
OR INVOLUNTARY OR BY OPERATION OF LAW BY JUDGMENT, LEVY, ATTACHMENT, GARNISHMENT
OR ANY OTHER LEGAL OR EQUITABLE PROCEEDINGS (INCLUDING BANKRUPTCY), AND ANY
ATTEMPTED DISPOSITION THEREOF SHALL BE NULL AND VOID AND OF NO EFFECT.

(e)        For purposes of this Agreement, (A) “Cause” shall mean (i) the
Employee’s willful refusal to perform in any material respects the Employee’s
lawful duties or responsibilities for the Company or its Subsidiaries, (ii) the
Employee’s willful disregard in any material respect of any financial or other
budgetary limitations established in good faith by the Company’s Chief Executive
Officer, President, Board of Directors, (iii) misconduct by the Employee that
causes material and demonstrable injury, monetarily or otherwise, to the Company
or its Subsidiaries, including but not limited to misappropriation or conversion
of assets of the Company or its Subsidiaries (other than non-material assets);
(iv) conviction of or entry of a plea of nolo contendere to a non-vehicular
felony; or (v) the Employee’s violation of any restrictive covenant contained in
any employment agreement to which he and the Company or one of its Subsidiaries
are parties, which violation constitutes a material breach by Employee of such
agreement.  No act or failure to act by the Employee shall be deemed “willful”
if done, or omitted to be done, by him in good faith and with the reasonable
belief that his action or omission was in the best interest of the Company or
consistent with Company policies or the directive of the Company’s Chief
Executive Officer, President or Board of Directors, and (B)  Disability shall
mean “permanent and total disability” within the meaning of Section 22(e)(3) of
the Internal Revenue Code of 1986, as amended.

3.             No Employment Rights.  Nothing in this Agreement shall affect in
any manner whatsoever the right or power of the Company, or a parent, subsidiary
or Affiliate of the Company, to terminate at any time Employee’s employment with
the Company, for any reason, with or without cause.

4.             Miscellaneous.

(a)        Governing Law.  This Agreement and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of
California, without giving effect to principles of conflicts of law.

2


--------------------------------------------------------------------------------


(b)       Withholding Taxes.  It shall be a condition to the obligation of the
Company to deliver the Shares pursuant to this Agreement that the Employee pay
to the Company such amount as may be requested by the Company for the purpose of
satisfying any federal, state or local income or other taxes required by law to
be withheld with respect to such delivery.  The Employee may elect to have the
Company withhold part of the Shares issuable under this Agreement, or allow the
return of the Shares to the Company, having a Fair Market Value equal to the
sums required to be withheld.

(c)        Entire Agreement; Enforcement of Rights.   The Plan is incorporated
herein by reference.  This Agreement and the Plan set forth the entire agreement
and understanding of the parties relating to the subject matter herein and merge
all prior discussions between them.  No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, shall be effective
unless in writing signed by the parties to this Agreement.  The failure by
either party to enforce any rights under this Agreement shall not be construed
as a waiver of any rights of such party.  Notwithstanding anything to the
contrary anywhere else in this Agreement, the grant of the Shares is subject to
the terms, definitions and provisions of the Plan, which is incorporated herein
by reference.  Any of Employee’s rights hereunder shall be in addition to any
rights Employee may otherwise have under benefit plans or agreements of the
Company to which Employee is a party or in which Employee is a participant,
including, but not limited to, any Company sponsored employee benefit plans,
stock option plans, severance plans or severance agreements.  The provisions of
this Agreement shall not in any way limit Employee’s rights under such other
plans and agreements.

(d)       Severability.  If one or more provisions of this Agreement are held to
be unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith.  In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of this
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of this Agreement shall be enforceable in accordance with its
terms.

(e)        Construction.  This Agreement is the result of negotiations between
and has been reviewed by each of the parties hereto and their respective
counsel, if any; accordingly, this Agreement shall be deemed to be the product
of all of the parties hereto, and no ambiguity shall be construed in favor of or
against any one of the parties hereto.

(f)        Notices.  Any notice required or permitted by this Agreement shall be
in writing and shall be deemed sufficient when delivered personally or sent by
telegram or fax or 48 hours after being deposited in the U.S. mail, as certified
or registered mail, with postage prepaid, and addressed to the party to be
notified at such party’s address or fax number as set forth below or as
subsequently modified by written notice.

(g)       Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.

(h)       Successors and Assigns.  The rights and benefits of this Agreement
shall inure to the benefit of, and be enforceable by the Company’s successors
and assigns.  The

3


--------------------------------------------------------------------------------


Company may assign its rights under this Agreement to any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company without the prior
written consent of Employee. The rights and obligations of Employee under this
Agreement may only be assigned with the prior written consent of the Company.

[Signature Page Follows]

4


--------------------------------------------------------------------------------


The parties have executed this Agreement as of the date first set forth above.

 

ALLIANCE IMAGING, INC.

 

 

 

 

 

 

 

 

 

 

By: Paul S. Viviano

 

 

 

Title: Chairman and Chief Executive Officer

 

 

 

Address:

 

 

 

1900 South State College Blvd., Suite 600

 

Anaheim, California 92806

 

EMPLOYEE ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS AGREEMENT SHALL CONFER
UPON EMPLOYEE ANY RIGHT WITH RESPECT TO CONTINUATION OF SUCH EMPLOYMENT
RELATIONSHIP WITH THE COMPANY, NOR SHALL IT INTERFERE IN ANY WAY WITH EMPLOYEE’S
RIGHT OR THE COMPANY’S RIGHT TO TERMINATE EMPLOYEE’S EMPLOYMENT RELATIONSHIP AT
ANY TIME, WITH OR WITHOUT CAUSE.

 

EMPLOYEE

 

 

 

Signature:

 

 

 

 

 

Print Name:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

5


--------------------------------------------------------------------------------